Citation Nr: 1336587	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  05-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, to include spondylosis of the lumbosacral spine with lumbar strain.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition).

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for hammertoes of both feet.

6.  Entitlement to service connection for arthritis of the right great toe.

7.  Entitlement to service connection for obesity.
(The issues of entitlement to an effective date prior to August 31, 2010, for the award of service connection for coronary artery disease, and entitlement to a total disability rating based on individual unemployability prior to August 31, 2010, are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2012, the Veteran and his spouse testified at a video conference hearing held before the undersigned.  A transcript of this hearing has been added to the record.

In August 2012, the Board remanded this matter for additional evidentiary development.

Previously, the Veteran appointed The American Legion as his accredited representative for the issues addressed in this decision.  As no formal motion for withdrawal of representation has been made, The American Legion remains the Veteran's representative on these issues.  38 C.F.R. § 20.608 (2013).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board's decision below has reopened the Veteran's claim seeking entitlement to service connection for hypertension.  The reopened claim is then addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 1987, the RO denied the Veteran's original claims seeking service connection for a back disability, hypertension, and psychiatric disability (claimed as nervous condition).

2.  Evidence received since the April 1987 rating decision is cumulative or redundant and is not so significant that it must be considered in order to fairly decide the merits of the Veteran's claims of entitlement to service connection for a low back disability and for an acquired psychiatric disorder (claimed as a nervous condition).

3.  Evidence received since the April 1987 rating decision includes evidence which is new and bears directly and substantially on the issue of service connection for hypertension, and is so significant that it must be considered in order to fairly decide the Veteran's claim of entitlement to service connection for that disability.  

4.  The Veteran's current gout, hammertoes of both feet, and arthritis of the right great toe are not shown to have been present during his military service, or for many years thereafter, nor are they shown to be the result of any incident therein.

5.  Obesity is not a disability, in and of itself, for which service connection may be granted on a direct basis.

6.  The preponderance of the evidence of record does not show that the Veteran's obesity is related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a low back disability, to include spondylosis of the lumbosacral spine with lumbar strain, are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for reopening a previously denied claim of service connection for an acquired psychiatric disorder (claimed as a nervous condition) are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002) ; 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been submitted since the RO's April 1987 decision, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for service connection for gout have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for hammertoes of both feet have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for arthritis of the right great toe have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for obesity have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has also held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As for the Veteran's claims to reopen, the Veteran was provided with all required notice in a letter sent to him in November 2012.  The RO subsequently readjudicated these issues in a March 2013 supplemental statement of the case.  Accordingly, no prejudice will occur as a result of the Board adjudication of these claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As for the Veteran's claims seeking entitlement to service connection for gout, hammertoes of both feet, arthritis of the right great toe, and obesity, the Veteran was provided all required notice in letters mailed in July 2001.  Although the Veteran was not provided notice concerning the disability-rating and effective-date elements of these claims until November 2012, after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for gout, hammertoes of both feet, arthritis of the right great toe, and obesity.  Therefore, no disability rating or effective date will be assigned so the failure to provide earlier notice with respect to these elements of the claims is no more than harmless error.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records, as well as his records from the Social Security Administration.

The Board's decision below has reopened the Veteran's claim seeking entitlement to service connection for hypertension, and is remanding this issue for additional development.  Accordingly, the duty to assist has been met for purposes of this issue.

As for the Veteran's remaining claims to reopen, an examination or medical opinion is not required.  The VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As noted below, new and material evidence has not been submitted, and therefore, an examination is not required for any of the remaining claims to reopen.  See 38 C.F.R. § 3.159 (c) (4).

As for the Veteran's claims seeking service connection for gout, hammertoes of both feet, and arthritis of the right great toe, a review of his service treatment records is completely silent as to any findings regarding these conditions.  His January 1974 separation examination listed his feet as normal, and the Veteran denied having any history of foot trouble on a medical history report completed pursuant to his separation examination.  Following his separation from service, the first evidence of any kind referencing any of these disabilities was dated in 1987, over 17 years after his discharge from the service.  Finally, there is no indication in the evidence of record that any of these disabilities may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, an examination or medical opinion concerning any of these issues is not required.

As for the Veteran's claim seeking service connection for obesity, this disability, in and of itself, is not a disability for VA compensation benefits purposes.  Moreover, there is no indication in the evidence of record that this disability may be associated with the Veteran's other service-connected disabilities.  Id.  Accordingly, an examination or medical opinion concerning this issue is not required.

In August 2012, the Board remanded this matter directing the RO to provide the Veteran with adequate Kent notice, and to obtain the Veteran's pertinent records from the Social Security Administration, as well as his updated treatment records.  The RO subsequently obtained the Veteran's SSA records, as well as his updated VA treatment records.  Accordingly, the RO, acting through the Appeals Management Center, has complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of these claims.

Legal Criteria 

i.  Service Connection

Service connection may be established for disability resulting from personal injury or disease, or for aggravation of a preexisting injury or disease in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of war and manifests hypertension or arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

ii. New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

As applicable to the present case, "new and material evidence" means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes that the definition of "new and material evidence" has since been changed, but the new version is not applicable to the present case, given the date on which the application to reopen was filed (June 2001).  See 38 C.F.R. § 3.156(a) (2013); 66 Fed. Reg. 45620 (2001); 71 Fed. Reg. 52455 (2006).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A.  Low Back Disability

When the RO denied the Veteran's original claim for a back disability in April 1987, it determined that the Veteran's current low back disability, to include spondylosis of the lumbosacral spine with lumbar strain, was not incurred during service.  Specifically, there was no evidence linking the Veteran's current low back disability to his military service.

Evidence of record at the time of the April 1987 rating decision included the Veteran's service treatment records, post service treatment records, and statements made by the Veteran.  A May 1987 VA general physical examination concluded with diagnoses of spondylosis and intermittent lumbar strain.  The report also noted that the Veteran attributed this condition to an inservice injury while playing football.

Since the April 1987 rating decision, the Veteran has submitted a substantial amount of private and VA treatment records reflecting ongoing treatment for a low back disability.  Although these records reflect ongoing treatment for a low back disability, they do not establish a link between this disability and the Veteran's military service.  As such, these records are cumulative or redundant, and are not so significant that they must be considered in order to fairly decide the merits of the Veteran's claims of entitlement to service connection for a low back disability.

In similar fashion, the Veteran has testified and submitted statements claiming that he injured his spine while playing football in the service.  After reviewing his statements and testimony, the Board concludes that this evidence is not "new" in the sense that it basically reiterates his contentions which were previously before the RO at the time of the April 1987 decision.  The Veteran's lay statements, and testimony, in this regard are cumulative or redundant, not new.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

The Board concludes that new and material evidence has not been submitted since the April 1987 RO decision that denied service connection for a low back disability.  Thus, the claim has not been reopened, and the April 1987 RO decision on this issue remains final.  Until the appellant meets his threshold burden of submitting new and material evidence in order to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Hypertension

In April 1987, the RO issued a rating decision which denied the Veteran's initial claim seeking service connection for hypertension.  In its decision, the RO determined that the Veteran's current hypertension was not shown inservice, or within the first post service year.

After reviewing all of the additional evidence received since the RO's April 1987 rating decision, the Board concludes that evidence which is both new and material has been submitted, and thus the claim is reopened.  In April 2005, the RO issued a rating decision which granted service connection for diabetes mellitus, type II.  Thereafter, the Veteran underwent a VA examination for diabetes mellitus in September 2007.  Following a physical examination of the Veteran, the examination report listed diagnoses of essential hypertension since 1978, erectile dysfunction since 1969, coronary artery disease with myocardial infarction in 1978 and stent placement, chronic renal failure, and congestive heart failure since 2005.  The VA examiner then opined that the Veteran's essential hypertension was a complication of his diabetes mellitus.  In support of this opinion, the VA examiner cited the duration of the Veteran's diabetes mellitus, the onset timing of these disabilities, and poorly controlled history of his diabetes mellitus.

This newly received evidence, which is presumed credible, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hypertension.  Therefore, reopening of the claim of service connection for hypertension is in order. 

The reopening of this claim does not mean that service connection for hypertension is granted.  Rather, the merits of the claims for service connection will have to be further reviewed by the RO after it develops additional evidence, as set forth in the below Remand section.

C. Acquired Psychiatric Disorder

When the RO denied the Veteran's initial claim in April 1987, it determined that the Veteran was not shown to currently have an acquired psychiatric disorder, claimed as a nervous condition.

Since the April 1987 rating decision, the Veteran has submitted a substantial amount of private and VA treatment records.  A review of these records failed to reveal a current diagnosis of an acquired psychiatric disorder.  As such, these records are cumulative or redundant, and not so significant that they must be considered in order to fairly decide the merits of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.

In similar fashion, the Veteran has testified and submitted statements claiming that he currently has a nervous disorder.  This evidence is not "new" in the sense that it basically reiterates his contentions which were previously before the RO at the time of the April 1987 rating decision.  Moreover, the Veteran, as a lay person, is not competent to establish a diagnosis of a current acquired psychiatric disorder.  

The Board concludes that new and material evidence has not been submitted since the April 1987 RO decision that denied service connection for a psychiatric disability.  Thus, the claim has not been reopened, and the April 1987 RO rating decision remains final.  Until the appellant meets his threshold burden of submitting new and material evidence in order to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Gout, Hammertoes of Both Feet, and Arthritis of the Right Great Toe.

The Veteran is seeking service connection for gout, hammertoes of both feet, and arthritis of the right great toe.

Initially, the Board finds no evidence of gout, hammertoes, or arthritis of the right great toe during the Veteran's military service, or within the first post service year.  

As noted above, the Veteran served on active duty from May 1968 to January 1974.  His March 1968 preenlistment examination noted that the Veteran had pes planus.  A review of his service treatment reports revealed no complaints of or diagnosis for gout, hammertoes, or arthritis of the right great toe.  His January 1974 separation examination listed his feet as normal.  On a medical history report completed pursuant to his separation examination, the Veteran denied having any history of foot trouble.

In June 1987, the Veteran was hospitalized with an infection of his right great toe and foot of several weeks.  X-ray examination of the right foot and right great toe revealed no evidence of foreign body or inflammatory changes of the bone.  The hospitalization report listed a discharge diagnoses of cellulites of the right great toe.  A subsequent hospitalization report, dated in October 1987, noted a diagnosis of gout versus degenerative arthritis.  A January 1988 VA treatment noted findings of an exacerbation of gout, left ankle.  An August 1989 VA treatment report noted an impression of acute gout. 

A private treatment letter, dated in December 1989, from S.K., M.D., noted that the Veteran "states that his right and left foot and ankle pain began to bother him approximately two years ago."  A December 1990 VA general physical examination noted the Veteran's history of having recurring attacks of pain and swelling in the toes, ankles and knees, bilaterally, since 1987.  The report concluded with diagnoses of hammertoe deformities, bilaterally; arthritis of the right great toe, and gout.  

Following his separation from military service, the first complaint of or treatment for gout, hammertoes of both feet, and arthritis of the right great toe was in June 1987, over 13 years after the Veteran's separation from service.  This period without any complaints or treatment is evidence that weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In addition, there is no competent evidence indicating that any of these three conditions is related to the Veteran's military service, or any of his service-connected disabilities.  

The Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Consequently, there is no competent evidence linking the Veteran's current gout, hammertoes of both feet, and arthritis of the right great toe to his military service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The preponderance of the evidence is against the claims of service connection for gout, hammertoes of both feet, and arthritis of the right great toe.  There is no doubt to be resolved; and service connection for any of these conditions is not warranted.

E.  Entitlement to Service Connection for Obesity

The Board finds that the preponderance of the evidence of record does not show that service connection for obesity is warranted.  Obesity, in and of itself, is not a disability for VA compensation benefits purposes.  The law provides for service connection for disability due to disease or injury that was incurred or aggravated in service. 38 U.S.C.A. §§ 1110 (West 2002).  Obesity, while a serious health issue, is not an independent disability within the meaning of the regulations.  The mere fact that the Veteran has gained weight does not demonstrate the presence of a disease or injury for VA purposes.  Obesity alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability.  Without a pathology to which the symptoms of obesity can be attributed, there is no basis upon which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Consequently, it is not a compensable disability in and of itself, and service connection is not warranted on a direct basis.

Service connection for obesity, and the health problems which arise from it, may be granted if the obesity is shown to be related to an underlying malady or condition which was incurred in or aggravated by military service.  The evidence of record does not suggest an relationship or causal link between the Veteran's obesity and his service-connected disabilities.  

The Board finds that the preponderance of the evidence is against the Veteran's claim. Therefore, the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence not having been received, the previously denied claim of service connection for a low back disability, to include spondylosis of the lumbosacral spine with lumbar strain, is not reopened; the appeal is denied.

New and material evidence not having been received, the previously denied claim of service connection for an acquired psychiatric disorder (claimed as a nervous condition) is not reopened; the appeal is denied.

New and material evidence having been submitted to reopen the claim of service connection for hypertension, the claim is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for gout is denied.

Entitlement to service connection for hammertoes of both feet is denied.

Entitlement to service connection for arthritis of the right great toe is denied.

Entitlement to service connection for obesity is denied.


REMAND

The Veteran is seeking service connection for hypertension.  He contends that this disability is related to his inservice exposure to Agent Orange.  Alternatively, he contends that this disability was caused or aggravated by his service-connected disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The medical opinion contained in the Veteran's September 2007 VA examination for diabetes mellitus was provided by a VA examiner that had not reviewed the Veteran's claims file.  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran's current hypertension is related to his active duty military service and/or his service-connected disabilities.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a VA examination to address the etiology of his current hypertension.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been caused or aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected disabilities.

In answering these questions, the examiner is to consider the Veteran's recollections and contentions concerning his hypertension, and objective findings on his inservice (blood pressure readings, inservice weight gain, etc.) and post service treatment records. 

2.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for hypertension on the merits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


